Citation Nr: 0617848	
Decision Date: 06/19/06    Archive Date: 06/27/06

DOCKET NO.  04-14 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
diabetes mellitus.

2.  Entitlement to service connection for peripheral 
neuropathy, right lower extremity.

3.  Entitlement to service connection for peripheral 
neuropathy, left lower extremity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from July 1996 to December 
2003.

This claim is on appeal from the Waco, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO), which granted 
entitlement to service connection for diabetes and assigned a 
40 percent rating, and denied the claims for peripheral 
neuropathy.  The veteran disagreed with both the denial of 
service connection and the disability rating assigned for 
diabetes.

The Board notes that a claim placed in appellate status by 
disagreement with the original or initial rating award 
(service connection having been allowed) but not yet 
ultimately resolved, as is the case herein for the issue of 
diabetes, remains an "original claim" and is not a new 
claim for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, separate compensable evaluations must 
be assigned for separate periods of time if such distinct 
periods are shown by the competent evidence of record during 
the pendency of the appeal, a practice known as "staged" 
ratings.  Id. at 126.  

As the statement of the case and supplemental statements of 
the case have indicated that all pertinent evidence has been 
considered, the Board can proceed with its review without 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

The issues of entitlement to service connection for 
peripheral neuropathy, right lower extremity and left lower 
extremity, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The veteran's diabetes mellitus requires insulin and diet 
restriction, but does not require regulation of his 
activities, except that he has been encouraged to exercise 
more.

2.  The veteran has never been hospitalized for diabetic 
ketoacidosis or hypoglycemia, nor has he required twice a 
month visits to a diabetic care provider.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.119, Diagnostic Code (DC) 7913 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2005).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2005). 

In order for the veteran to receive a rating higher than 40 
percent for diabetes mellitus, the medical evidence must show 
the following:

*	when the diabetes requires insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis 
or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  

38 C.F.R. § 4.119, DC 7913 (2005).  After a careful review of 
the medical evidence of record the Board finds that the 
evidence does not support a claim for a higher rating.

In this case, the evidence shows that the veteran's diabetes 
requires insulin and a restricted diet.  However, the 
evidence shows that the veteran is essentially non-compliant 
with his medications and irregular in his medical visits.

As an example, in a March 2005 outpatient treatment note, the 
physician indicated that the veteran had not been seen since 
the previous November, although he was scheduled to visit the 
doctor in December.  The physician related that the veteran 
called him in February but only because he had run out of 
medication.  

At the time of the March 2005 visit, the physician noted that 
the veteran had irregular follow-up, did not understand the 
gravity of the disease, and had poor control due to poor 
compliance.  The veteran was scheduled for a follow-up visit 
in six weeks.  In April 2005, he called to cancel his 
appointment.  He also cancelled his appointment in June 2005.  

Moreover, a private medical record dated in March 2004 
indicated that the veteran needed to return to the office in 
one month and should increase his exercise to over five times 
per week.  This evidence indicates that he did not require 
twice a month visits to the doctor (only monthly visits).  In 
addition, his activity was regulated only to the extent that 
he was encouraged to increase his exercise level.

Additional VA medical records show that the veteran attended 
medical appointments in June 2004, cancelled July 2004, but 
reported in September 2004, and November 2004.  Further, an 
October 2003 VA diabetes examination noted that the frequency 
of visits to the diabetic care provider was once per month.  

At the time of the October 2003 examination, the veteran was 
still on active duty and restricted in his activities as a 
military policeman due to insulin-dependent diabetes.  
Subsequent post-service medical evidence does not show 
restriction in the veteran's activities and, in fact, it 
appears that his level of lifestyle and activities (work and 
school) contribute to his non-compliance.

However, even if the veteran were compliant with his follow-
up medical visits, the evidence shows frequency of scheduled 
medical visits of no more than once per month.  As such, this 
level of follow-up care does not support a claim for a higher 
rating.

In addition, the medical evidence does not show that the 
veteran has ever been hospitalized on the basis of episodes 
of ketoacidosis or hypoglycemic reactions.  While it appears 
that he was hospitalized at the time of initial diagnosis, 
post-service medical evidence does not show the need for 
hospitalization.  The fact that his diabetes does not appear 
to be under good control, in and of itself, does not warrant 
a higher rating.  

In sum, the medical evidence does not show that the veteran 
requires careful regulation of activities nor are there 
reports or clinical findings of ketoacidosis or hypoglycemic 
reactions.  In the absence of limitation of the veteran's 
activities due to the disease, the absence of 
hospitalizations, and the absence of need for twice a month 
visits to a diabetic care provider, the Board finds that the 
criteria for a higher rating are not met.  Accordingly, the 
claim is denied.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in December 2003.

The veteran has been provided every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  The December 2003 VCAA notice letter 
provided to the veteran generally informed him of the 
evidence not of record that was necessary to substantiate his 
claim and identified which parties were expected to provide 
such evidence.  

He was notified of the need to give to VA any evidence 
pertaining to his claim.  There is no allegation from the 
veteran that he has any evidence in his possession that is 
needed for a full and fair adjudication of this claim.
  
In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the supplemental SOC 
(SSOCs), the veteran was provided with specific information 
as to why the claim was being denied, and of the evidence 
that was lacking.  He was also supplied with the complete 
text of 38 C.F.R. § 3.159(b)(1) in the March 2004 SOC.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2005).  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issue on appeal have been 
requested or obtained.  

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that a specific VA medical opinion pertinent 
to the issue on appeal was obtained in October 2003.  The 
available medical evidence is sufficient for an adequate 
determination.  Therefore, no further action is necessary 
under the mandate of the VCAA.




ORDER

The claim for entitlement to a rating in excess of 40 percent 
for diabetes mellitus is denied.


REMAND

With respect to the remaining claims regarding peripheral 
neuropathy, the Board finds that a remand is in order.  In 
essence, the veteran claims that peripheral neuropathy of the 
lower extremities is secondary to his service-connected 
diabetes.  Of note, the medical evidence is in conflict over 
the issue of whether the veteran's complaints associated with 
numbness of his legs are related to diabetes.  

On one hand, the most recent VA spine examination noted that 
the veteran's neurological system was normal.  On the other 
hand, the most recent VA muscles examination indicated that 
the paresthesia of the veteran's lower extremities was 
related to diabetes.  

The Board also notes that an in-service electromyelogram was 
reportedly normal.  Similarly, a previous VA examination 
dated some three years ago indicated that the veteran's 
neurological assessment was normal.  Nonetheless, due to 
conflicting medical opinions, the Board finds that a remand 
is necessary to clarify the claims on appeal.  

Further, a determination should be made as to whether there 
has been recent medical care, and whether there are any 
additional records that should be obtained.  The veteran is 
advised that while the case is in remand status, he is free 
to submit additional evidence and argument.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination to 
clarify whether there is a relationship 
between his current diagnosis of diabetes 
and complaints of numbness in the lower 
extremities.  

The claims file should be reviewed by the 
physician prior to rendering an opinion.  
Specifically, the physician is requested 
to express an opinion as to the 
following:

*	Are the veteran's complaints of lower 
extremity numbness consistent with 
peripheral neuropathy?

*	If peripheral neuropathy is shown, 
does the medical evidence establish 
that the veteran's complaints are as 
likely as not related to his service-
connected diabetes?  

In responding to these questions, the 
examiner should indicate the degree to 
which the opinion is based upon the 
objective findings of record as opposed 
to the history as provided by the 
veteran.

2.  Thereafter, the RO should re-
adjudicate the issues on appeal.  If the 
benefits sought remain denied, the 
veteran and the representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issues as well as a 
summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


